                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IVAN BLAIR DAVIS                   :                   CIVIL ACTION
                                   :
      v.                           :
                                   :
LINDA LUDGATE, Judge, KEVIN BEALS, :
Public Defender, KEVIN, District   :
Attorney, READING POLICE           :
DEPARTMENT, Unknown and            :
READING STATE POLICE, Unknown      :                   NO. 19-800

                                           ORDER

       NOW, this 28th day of March, 2019, upon consideration of the plaintiff’s Motion for

Leave to Proceed In Forma Pauperis (Document No. 1), the Complaint, and the Motion

for Appointment of Counsel (Document No. 3), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED.

       2.      The Complaint and Plaintiff’s Amended Documents are deemed filed.

       3.      Pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), the Complaint is DISMISSED as

frivolous for failure to state a claim.

       4.      The claims against Judge Linda Ludgate, Kevin Beals, and District Attorney

Kevin are DISMISSED WITH PREJUDICE.

       5.      The remaining claims are DISMISSED WITHOUT PREJUDICE.

       6.      The plaintiff is granted leave to file an amended complaint within thirty (30)

days of the date of this Order, provided he can state plausible, timely claims for relief

against a proper defendant.

       7.      If plaintiff files an amended complaint, it must describe in detail the basis for

each of his claims against each defendant. If the plaintiff does not know the identity of

any of the individuals responsible, he may refer to them as Jane or John Does. In that
case, he must still describe how these individuals violated his rights.1

        8.      If plaintiff files an amended complaint, the Clerk shall not make service of

the amended complaint until so ordered.

        9.      The Clerk of Court is DIRECTED to send the plaintiff this Court’s form

complaint to be used by a pro se individual filing a civil action.

        10.     The Motion for Appointment of Counsel is DENIED WITHOUT

PREJUDICE.

        11.     If the plaintiff does not file an amended complaint, the case will be dismissed

without prejudice.




                                                            /s/TIMOTHY J. SAVAGE




1 Without the name of at least one individual or entity, the amended complaint cannot be served upon
that defendant.
